Exhibit 10.4

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES REGULATORS OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE, NOR MAY ANY INTEREST THEREIN BE, OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY, SUBJECT TO CERTAIN EXCEPTIONS,
A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE
SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES IN
ACCORDANCE WITH APPLICABLE LAWS.

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No. [           ]

 

Date of Original Issuance: May 1, 2009

 

Liquidmetal Technologies, Inc., a Delaware corporation (together with any entity
that shall succeed to or assume the obligations of Liquidmetal
Technologies, Inc. hereunder, the “Company”), hereby certifies that, for value
received, [INSERT GRANTEE] or its registered assigns (the “Holder”), is entitled
to purchase from the Company up to a total of [              ] shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company (each
such share, a “Warrant Share” and all such shares, the “Warrant Shares”) at an
exercise price equal to $0.50 per share (as adjusted from time to time as
provided in Section 9, the “Exercise Price”), at any time and from time to time
from and after the date hereof and through and including January 3, 2012 (the
“Expiration Date”), and subject to the following terms and conditions:

 


1.             DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
WARRANT, CAPITALIZED TERMS THAT ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANINGS GIVEN TO SUCH TERMS IN THE SECURITIES PURCHASE AND EXCHANGE AGREEMENT
DATED MAY 1, 2009 TO WHICH THE COMPANY AND THE ORIGINAL HOLDER ARE PARTIES (THE
“PURCHASE AGREEMENT”).  THE TERM “COMMON STOCK” SHALL MEAN THE COMPANY’S COMMON
STOCK, PAR VALUE $0.001 PER SHARE AS AUTHORIZED ON THE DATE OF THE PURCHASE
AGREEMENT AND ANY OTHER SECURITIES OR PROPERTY OF THE COMPANY OR OF ANY OTHER
PERSON (CORPORATE OR OTHERWISE) WHICH THE HOLDER AT ANY TIME SHALL BE ENTITLED
TO RECEIVE ON THE EXERCISE HEREOF IN LIEU OF OR IN ADDITION TO SUCH COMMON
STOCK, OR WHICH

 

--------------------------------------------------------------------------------



 


AT ANY TIME SHALL BE ISSUABLE IN EXCHANGE FOR OR IN REPLACEMENT OF SUCH COMMON
STOCK.  THE TERM “AFFILIATE” SHALL MEAN ANY PERSON THAT, DIRECTLY OR INDIRECTLY
THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY OR IS UNDER
COMMON CONTROL WITH A PERSON, AS SUCH TERMS ARE USED IN AND CONSTRUED UNDER
RULE 144 PROMULGATED BY THE SEC PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED.


 


2.             HOLDER OF WARRANT.  THE COMPANY SHALL REGISTER THIS WARRANT, UPON
RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE (THE “WARRANT
REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME.  THE
COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER OF THIS WARRANT AS THE ABSOLUTE
OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE HEREOF OR ANY DISTRIBUTION TO THE
HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT ACTUAL NOTICE TO THE CONTRARY FROM
THE TRANSFEREE AND TRANSFEROR.


 


3.             RECORDING OF TRANSFERS.  SUBJECT TO SECTION 6, THE COMPANY SHALL
REGISTER THE TRANSFER OF ANY PORTION OF THIS WARRANT IN THE WARRANT REGISTER,
UPON SURRENDER OF THIS WARRANT, WITH THE FORM OF ASSIGNMENT ATTACHED HERETO DULY
COMPLETED AND SIGNED, TO THE COMPANY AT ITS ADDRESS SPECIFIED HEREIN.  AS A
CONDITION TO THE TRANSFER, THE COMPANY MAY REQUEST A LEGAL OPINION AS
CONTEMPLATED BY THE LEGEND ABOVE AND RELATED TERMS OF THE PURCHASE AGREEMENT. 
UPON ANY SUCH REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE COMMON STOCK,
IN SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH NEW WARRANT, A “NEW
WARRANT”), EVIDENCING THE PORTION OF THIS WARRANT SO TRANSFERRED SHALL BE ISSUED
TO THE TRANSFEREE AND A NEW WARRANT EVIDENCING THE REMAINING PORTION OF THIS
WARRANT NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE TRANSFERRING HOLDER.
THE ACCEPTANCE OF THE NEW WARRANT BY THE TRANSFEREE THEREOF SHALL BE DEEMED THE
ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS AND OBLIGATIONS OF A HOLDER
OF A WARRANT.


 


4.             EXERCISE AND DURATION OF WARRANTS.


 


(A)           THIS WARRANT SHALL BE EXERCISABLE BY THE REGISTERED HOLDER IN
WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME ON OR AFTER THE DATE HEREOF
TO AND INCLUDING THE EXPIRATION DATE BY DELIVERY TO THE COMPANY OF A DULY
EXECUTED FACSIMILE COPY OF THE EXERCISE NOTICE FORM ANNEXED  HERETO (OR SUCH
OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY NOTICE IN WRITING
TO THE REGISTERED HOLDER AT THE ADDRESS OF SUCH HOLDER APPEARING ON THE BOOKS OF
THE COMPANY).  AT 6:30 P.M., NEW YORK CITY TIME ON THE EXPIRATION DATE, THE
PORTION OF THIS WARRANT NOT EXERCISED PRIOR THERETO SHALL BE AND BECOME VOID AND
OF NO VALUE.  THE COMPANY MAY NOT CALL OR REDEEM ALL OR ANY PORTION OF THIS
WARRANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER.  IF AT ANY TIME
(I) THIS WARRANT IS EXERCISED AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS
WARRANT BUT BEFORE THE EXPIRATION DATE AND (II) DURING THE TRADING DAY PERIOD
IMMEDIATELY PRECEDING THE HOLDER’S DELIVERY OF AN EXERCISE NOTICE IN RESPECT OF
SUCH EXERCISE, A REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) COVERING THE WARRANT SHARES THAT ARE THE SUBJECT OF THE EXERCISE
NOTICE (THE “UNAVAILABLE WARRANT SHARES”) IS NOT AVAILABLE FOR THE RESALE OF
SUCH UNAVAILABLE WARRANT SHARES, THE HOLDER OF THIS WARRANT ALSO MAY EXERCISE
THIS WARRANT AS TO ANY OR ALL OF SUCH UNAVAILABLE WARRANT SHARES AND, IN LIEU OF
MAKING THE CASH PAYMENT OTHERWISE CONTEMPLATED TO BE MADE TO THE COMPANY UPON
SUCH EXERCISE IN PAYMENT OF THE AGGREGATE EXERCISE PRICE, ELECT INSTEAD TO
RECEIVE UPON SUCH EXERCISE A REDUCED NUMBER OF SHARES OF COMMON STOCK (THE “NET
NUMBER”) DETERMINED ACCORDING TO THE FOLLOWING FORMULA (A “CASHLESS EXERCISE”):

 

Net Number = (A x B) - (A x C)

--------------------

B

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised in a Cashless Exercise.

 

B= the VWAP on the Trading Day immediately preceding the date of the Exercise
Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

VWAP = For any date, the price determined by the first of the following clauses
that applies: (a) if the Common Stock is then listed or quoted on a Trading
Market, the daily volume weighted average price per share of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b) if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price per share of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then listed or quoted on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by the Pink
Sheets, LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holder and reasonably acceptable to the Company.

 

There cannot be a Cashless Exercise unless “B” exceeds “C”.

 


(B)           THE COMPANY SHALL NOT EFFECT ANY EXERCISE OF THIS WARRANT, AND A
HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS WARRANT,
PURSUANT TO SECTION 4(A) OR OTHERWISE, TO THE EXTENT THAT AFTER GIVING EFFECT TO
SUCH ISSUANCE AFTER EXERCISE AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE,
SUCH HOLDER (TOGETHER WITH SUCH HOLDER’S AFFILIATES, AND ANY OTHER PERSON OR
ENTITY ACTING AS A GROUP TOGETHER WITH SUCH HOLDER OR ANY OF SUCH HOLDER’S
AFFILIATES), AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD
BENEFICIALLY OWN IN EXCESS OF THE BENEFICIAL OWNERSHIP LIMITATION (AS DEFINED
BELOW). FOR PURPOSES OF THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON
STOCK BENEFICIALLY OWNED BY SUCH HOLDER AND ITS AFFILIATES SHALL INCLUDE THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH
RESPECT TO WHICH SUCH DETERMINATION IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER
OF SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF THE
REMAINING, NONEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY SUCH
HOLDER OR ANY OF ITS AFFILIATES AND (B) 

 

3

--------------------------------------------------------------------------------


 


EXERCISE OR CONVERSION OF THE UNEXERCISED OR NONCONVERTED PORTION OF ANY OTHER
SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER WARRANTS)
SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE LIMITATION
CONTAINED HEREIN BENEFICIALLY OWNED BY SUCH HOLDER OR ANY OF ITS AFFILIATES.
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS
SECTION 4(B), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”) AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, IT BEING
ACKNOWLEDGED BY A HOLDER THAT THE COMPANY IS NOT REPRESENTING TO SUCH HOLDER
THAT SUCH CALCULATION IS IN COMPLIANCE WITH SECTION 13(D) OF THE EXCHANGE ACT
AND SUCH HOLDER IS SOLELY RESPONSIBLE FOR ANY SCHEDULES REQUIRED TO BE FILED IN
ACCORDANCE THEREWITH. TO THE EXTENT THAT THE LIMITATION CONTAINED IN THIS
SECTION 4(B) APPLIES, THE DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE
(IN RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER TOGETHER WITH ANY
AFFILIATES) AND OF WHICH A PORTION OF THIS WARRANT IS EXERCISABLE SHALL BE IN
THE SOLE DISCRETION OF A HOLDER, AND THE SUBMISSION OF A NOTICE OF EXERCISE
SHALL BE DEEMED TO BE EACH HOLDER’S DETERMINATION OF WHETHER THIS WARRANT IS
EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY SUCH HOLDER TOGETHER WITH
ANY AFFILIATES) AND OF WHICH PORTION OF THIS WARRANT IS EXERCISABLE, IN EACH
CASE SUBJECT TO SUCH AGGREGATE PERCENTAGE LIMITATION, AND THE COMPANY SHALL HAVE
NO OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF SUCH DETERMINATION. IN
ADDITION, A DETERMINATION AS TO ANY GROUP STATUS AS CONTEMPLATED ABOVE SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER. FOR PURPOSES OF THIS SECTION 4(B),
IN DETERMINING THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK, A HOLDER MAY
RELY ON THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (X) THE
COMPANY’S MOST RECENT FORM 10-Q OR FORM 10-K, AS THE CASE MAY BE, (Y) A MORE
RECENT PUBLIC ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE COMPANY
OR THE COMPANY’S TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON
STOCK OUTSTANDING.  FOR ANY REASON AND AT ANY TIME, UPON THE WRITTEN OR ORAL
REQUEST OF A HOLDER, THE COMPANY SHALL WITHIN TWO TRADING DAYS CONFIRM ORALLY
AND IN WRITING TO SUCH HOLDER THE NUMBER OF SHARES OF COMMON STOCK THEN
OUTSTANDING. IN ANY CASE, THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK SHALL
BE DETERMINED AFTER GIVING EFFECT TO THE CONVERSION OR EXERCISE OF SECURITIES OF
THE COMPANY, INCLUDING THIS WARRANT, BY SUCH HOLDER OR ITS AFFILIATES SINCE THE
DATE AS OF WHICH SUCH NUMBER OF OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.
THE “BENEFICIAL OWNERSHIP LIMITATION” SHALL BE 4.99% OF THE NUMBER OF SHARES OF
THE COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT. THE BENEFICIAL
OWNERSHIP LIMITATION PROVISIONS OF THIS SECTION 4(B) MAY BE WAIVED BY SUCH
HOLDER, AT THE ELECTION OF SUCH HOLDER, UPON NOT LESS THAN 61 DAYS’ PRIOR NOTICE
TO THE COMPANY TO CHANGE THE BENEFICIAL OWNERSHIP LIMITATION TO 9.99% OF THE
NUMBER OF SHARES OF THE COMMON STOCK OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT
TO THE ISSUANCE OF SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT, AND THE
PROVISIONS OF THIS SECTION 4(B) SHALL CONTINUE TO APPLY. UPON SUCH A CHANGE BY A
HOLDER OF THE BENEFICIAL OWNERSHIP LIMITATION FROM SUCH 4.99% LIMITATION TO SUCH
9.99% LIMITATION, THE BENEFICIAL OWNERSHIP LIMITATION MAY NOT BE FURTHER WAIVED
BY SUCH HOLDER. THE PROVISIONS OF THIS PARAGRAPH SHALL BE CONSTRUED AND
IMPLEMENTED IN A MANNER OTHERWISE THAN IN STRICT CONFORMITY WITH THE TERMS OF
THIS SECTION 4(B)) TO CORRECT THIS PARAGRAPH (OR ANY PORTION HEREOF) WHICH MAY
BE DEFECTIVE OR INCONSISTENT WITH THE INTENDED BENEFICIAL OWNERSHIP LIMITATION
HEREIN CONTAINED OR TO MAKE CHANGES OR SUPPLEMENTS NECESSARY OR DESIRABLE TO
PROPERLY GIVE EFFECT TO SUCH LIMITATION. THE LIMITATIONS CONTAINED IN THIS
PARAGRAPH SHALL APPLY TO A SUCCESSOR HOLDER OF THIS WARRANT.  NOTWITHSTANDING
ANYTHING CONTAINED

 

4

--------------------------------------------------------------------------------


 


IN THIS WARRANT TO THE CONTRARY, THE LIMITATIONS OF THIS PARAGRAPH SHALL NOT
APPLY TO ANY AFFILIATED INVESTOR, AS THAT TERM IS DEFINED IN THE PURCHASE
AGREEMENT.

 


(C)           ADDITIONAL CONVERSION LIMITATION.  UNTIL THE CHARTER AMENDMENT (AS
DEFINED IN THE PURCHASE AGREEMENT) HAS BEEN FILED WITH, AND ACCEPTED BY, THE
DELAWARE SECRETARY OF STATE, NO BUYER (AS DEFINED IN THE PURCHASE AGREEMENT)
SHALL BE ISSUED, UPON CONVERSION OR EXERCISE OF SUCH BUYER’S EXCHANGE NOTES (AS
DEFINED IN THE PURCHASE AGREEMENT), PREFERRED SHARES (AS DEFINED IN THE PURCHASE
AGREEMENT), OR WARRANTS, A NUMBER OF SHARES OF COMMON STOCK IN THE AGGREGATE FOR
ALL SUCH CONVERSIONS OR EXERCISES GREATER THAN THE PRODUCT OF THE CONVERSION CAP
(AS DEFINED BELOW) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
AGGREGATE PURCHASE PRICE PAID BY THE BUYER FOR ALL OF THE EXCHANGE NOTES,
PREFERRED SHARES, AND WARRANTS PURCHASED BY THE BUYER PURSUANT TO THE PURCHASE
AGREEMENT AND THE DENOMINATOR OF WHICH IS $23,124,933.33, WHICH IS THE AGGREGATE
PURCHASE PRICE PAID BY ALL OF THE BUYERS FOR ALL OF THE EXCHANGE NOTES,
PREFERRED SHARES, AND WARRANTS PURCHASED PURSUANT TO THE PURCHASE AGREEMENT
(WITH RESPECT TO EACH BUYER, THE “CONVERSION CAP ALLOCATION”).  IN THE EVENT
THAT ANY BUYER SHALL SELL OR OTHERWISE TRANSFER ANY OF SUCH BUYER’S WARRANTS,
THE TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF SUCH BUYER’S CONVERSION
CAP ALLOCATION BASED ON THE EXERCISE PRICE OF THE WARRANTS PURCHASED BY THE
BUYER, AND THE RESTRICTIONS OF THE PRIOR SENTENCE SHALL APPLY TO SUCH TRANSFEREE
WITH RESPECT TO THE PORTION OF THE CONVERSION CAP ALLOCATION ALLOCATED TO SUCH
TRANSFEREE. THE TERM “CONVERSION CAP” SHALL MEAN 32,985,406 SHARES OF COMMON
STOCK, WHICH REPRESENTS ALL SHARES OF AUTHORIZED BUT UNISSUED COMMON STOCK AS OF
THE DATE OF THE PURCHASE AGREEMENT TO THE EXTENT NOT PREVIOUSLY RESERVED FOR
ISSUANCE PURSUANT TO CONVERTIBLE SECURITIES AND OPTIONS EXISTING PRIOR TO SUCH
DATE. THE TERM “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER
THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR COMMON STOCK.  THE TERM “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES.

 


5.             DELIVERY OF WARRANT SHARES.

 


(A)           TO EFFECT EXERCISES HEREUNDER, THE HOLDER SHALL NOT BE REQUIRED TO
PHYSICALLY SURRENDER THIS WARRANT UPON EXERCISE UNLESS THIS WARRANT CEASES TO BE
FURTHER EXERCISABLE FOR ADDITIONAL WARRANT SHARES.  UPON DELIVERY OF THE
EXERCISE NOTICE TO THE COMPANY (WITH THE ATTACHED WARRANT SHARES EXERCISE LOG)
AT ITS ADDRESS FOR NOTICE SET FORTH HEREIN AND UPON PAYMENT OF THE EXERCISE
PRICE MULTIPLIED BY THE NUMBER OF WARRANT SHARES THAT THE HOLDER INTENDS TO
PURCHASE HEREUNDER, THE COMPANY SHALL PROMPTLY (BUT IN NO EVENT LATER THAN THREE
TRADING DAYS AFTER THE DATE OF EXERCISE (AS DEFINED HEREIN)) ISSUE AND DELIVER
TO THE HOLDER, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON SUCH EXERCISE,
WHICH, UNLESS OTHERWISE REQUIRED BY THE PURCHASE AGREEMENT, SHALL BE FREE OF
RESTRICTIVE LEGENDS.  A “DATE OF EXERCISE” MEANS THE DATE ON WHICH THE HOLDER
SHALL HAVE DELIVERED TO COMPANY: (I) THE EXERCISE NOTICE (WITH THE WARRANT
SHARES EXERCISE LOG ATTACHED TO IT), APPROPRIATELY COMPLETED AND DULY SIGNED AND
(II) EXCEPT IN THE CASE OF A CASHLESS EXERCISE, PAYMENT IN FULL OF THE EXERCISE
PRICE IN IMMEDIATELY AVAILABLE FUNDS OR FEDERAL FUNDS FOR THE NUMBER OF WARRANT
SHARES SO INDICATED BY THE HOLDER TO BE PURCHASED.

 


(B)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), THEN THE HOLDER WILL HAVE THE RIGHT TO RESCIND SUCH
EXERCISE.

 

5

--------------------------------------------------------------------------------



 


(C)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), AND IF AFTER SUCH THIRD TRADING DAY AND PRIOR TO THE
RECEIPT OF SUCH WARRANT SHARES, THE HOLDER PURCHASES IN A BONA FIDE ARM’S LENGTH
TRANSACTION FOR FAIR MARKET VALUE (IN AN OPEN MARKET TRANSACTION OR OTHERWISE)
THE NUMBER OF SHARES OF COMMON STOCK NECESSARY TO DELIVER IN SATISFACTION OF A
BONA FIDE ARM’S LENGTH SALE FOR FAIR MARKET VALUE BY THE HOLDER OF THE WARRANT
SHARES WHICH THE HOLDER WAS ENTITLED TO RECEIVE UPON SUCH EXERCISE (A “BUY-IN”),
THEN THE COMPANY SHALL (1) PAY IN CASH TO THE HOLDER THE AMOUNT BY WHICH (X) THE
HOLDER’S TOTAL PURCHASE PRICE (INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE
SHARES OF COMMON STOCK SO PURCHASED EXCEEDS (Y) THE HOLDER’S TOTAL SALES PRICE
(INCLUDING BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO SOLD
AND (2) AT THE OPTION OF THE HOLDER, EITHER REINSTATE THE PORTION OF THE WARRANT
AND EQUIVALENT NUMBER OF WARRANT SHARES FOR WHICH SUCH EXERCISE WAS NOT HONORED
OR DELIVER TO THE HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE
BEEN ISSUED HAD THE COMPANY TIMELY COMPLIED WITH ITS EXERCISE AND DELIVERY
OBLIGATIONS HEREUNDER.  THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN NOTICE AND
REASONABLY DETAILED DOCUMENTATION INDICATING THE AMOUNTS REQUESTED BY THE HOLDER
IN RESPECT OF THE BUY-IN.

 


(D)           THE COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF
ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE THE SAME, ANY WAIVER OR CONSENT
WITH RESPECT TO ANY PROVISION HEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST ANY
PERSON OR ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE
HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR
ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF
ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE
COMPANY TO THE HOLDER IN CONNECTION WITH THE ISSUANCE OF WARRANT SHARES. 
NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES
AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A
DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE
COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING SHARES OF COMMON
STOCK UPON EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE TERMS HEREOF.

 


6.             CHARGES, TAXES AND EXPENSES.  ISSUANCE AND DELIVERY OF
CERTIFICATES FOR SHARES OF COMMON STOCK UPON EXERCISE OF THIS WARRANT SHALL BE
MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR TRANSFER TAX, WITHHOLDING
TAX, TRANSFER AGENT FEE OR OTHER INCIDENTAL TAX OR EXPENSE IN RESPECT OF THE
ISSUANCE OF SUCH CERTIFICATES, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY
THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY
ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE
REGISTRATION OF ANY CERTIFICATES FOR WARRANT SHARES OR WARRANTS IN A NAME OTHER
THAN THAT OF THE HOLDER.  THE HOLDER SHALL BE RESPONSIBLE FOR ALL OTHER TAX
LIABILITY THAT MAY ARISE AS A RESULT OF HOLDING OR TRANSFERRING THIS WARRANT OR
RECEIVING WARRANT SHARES UPON EXERCISE HEREOF.


 


7.             REPLACEMENT OF WARRANT.  IF THIS WARRANT IS MUTILATED, LOST,
STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE
AND SUBSTITUTION FOR AND UPON CANCELLATION HEREOF, OR IN LIEU OF AND
SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
OWNERSHIP THEREOF AND CUSTOMARY AND REASONABLE INDEMNITY.  APPLICANTS FOR A NEW
WARRANT UNDER SUCH CIRCUMSTANCES SHALL ALSO COMPLY WITH SUCH OTHER REASONABLE
REGULATIONS AND

 

6

--------------------------------------------------------------------------------



 


PROCEDURES AND PAY SUCH OTHER REASONABLE THIRD-PARTY COSTS AS THE COMPANY MAY
PRESCRIBE.  IF A NEW WARRANT IS REQUESTED AS A RESULT OF A MUTILATION OF THIS
WARRANT, THEN THE HOLDER SHALL DELIVER SUCH MUTILATED WARRANT TO THE COMPANY AS
A CONDITION PRECEDENT TO THE COMPANY’S OBLIGATION TO ISSUE THE NEW WARRANT.


 


8.             RESERVATION OF WARRANT SHARES.  FROM AND AFTER THE DATE THAT THE
CHARTER AMENDMENT (AS DEFINED IN THE PURCHASE AGREEMENT) IS FILED WITH THE
DELAWARE SECRETARY OF STATE, THE COMPANY COVENANTS THAT IT WILL AT ALL TIMES
RESERVE AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS AUTHORIZED BUT UNISSUED
AND OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE PURPOSE OF ENABLING IT TO
ISSUE WARRANT SHARES UPON EXERCISE OF THIS WARRANT AS HEREIN PROVIDED, THE
NUMBER OF WARRANT SHARES WHICH ARE THEN ISSUABLE AND DELIVERABLE UPON THE
EXERCISE OF THIS ENTIRE WARRANT, FREE FROM PREEMPTIVE RIGHTS OR ANY OTHER
CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER (TAKING INTO ACCOUNT
THE ADJUSTMENTS AND RESTRICTIONS OF SECTION 9). THE COMPANY COVENANTS THAT ALL
WARRANT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON ISSUANCE AND THE PAYMENT
OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE TERMS HEREOF AND UPON
THE FILING OF THE CHARTER AMENDMENT WITH THE DELAWARE SECRETARY OF STATE, BE
DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND NONASSESSABLE.


 


9.             CERTAIN ADJUSTMENTS.  THE EXERCISE PRICE AND NUMBER OF WARRANT
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.


 


(A)           STOCK DIVIDENDS AND SPLITS, RECAPITALIZATIONS, ETC.  IF THE
COMPANY, AT ANY TIME WHILE THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK
DIVIDEND ON ITS COMMON STOCK OR OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF
CAPITAL STOCK THAT IS PAYABLE IN SHARES OF COMMON STOCK OR SUBDIVIDES THE
OUTSTANDING SHARES OF COMMON STOCK INTO A LARGER NUMBER OF SHARES (BY ANY STOCK
SPLIT, RECAPITALIZATION OR OTHERWISE), THEN IN EACH SUCH CASE THE EXERCISE PRICE
SHALL BE PROPORTIONATELY REDUCED AND THE NUMBER OF WARRANT SHARES SHALL BE
PROPORTIONATELY INCREASED, AND (II) COMBINES OUTSTANDING SHARES OF COMMON STOCK
INTO A SMALLER NUMBER OF SHARES (BY REVERSE STOCK SPLIT, RECAPITALIZATION, OR
OTHERWISE), THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE PROPORTIONATELY
INCREASED AND THE NUMBER OF WARRANT SHARES SHALL BE PROPORTIONATELY DECREASED. 
ANY ADJUSTMENT MADE PURSUANT TO CLAUSES (I) AND (II) OF THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION OR IMMEDIATELY
AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR COMBINATION (AS THE CASE MAY
BE). IF ANY EVENT REQUIRING AN ADJUSTMENT UNDER THIS PARAGRAPH OCCURS DURING THE
PERIOD THAT AN EXERCISE PRICE IS CALCULATED HEREUNDER, THEN THE CALCULATION OF
SUCH EXERCISE PRICE SHALL BE ADJUSTED APPROPRIATELY TO REFLECT SUCH EVENT.


 


(B)           PRO RATA DISTRIBUTIONS.  IF THE COMPANY, AT ANY TIME WHILE THIS
WARRANT IS OUTSTANDING, DISTRIBUTES TO ALL HOLDERS OF COMMON STOCK (I) EVIDENCES
OF ITS INDEBTEDNESS, (II) ANY SECURITY (OTHER THAN A DISTRIBUTION OF COMMON
STOCK COVERED BY THE PRECEDING PARAGRAPH), (III) RIGHTS OR WARRANTS TO SUBSCRIBE
FOR OR PURCHASE ANY SECURITY, OR (IV) ANY OTHER ASSET (IN EACH CASE,
“DISTRIBUTED PROPERTY”), THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL BE
APPROPRIATELY ADJUSTED.  ANY ADJUSTMENT MADE PURSUANT TO THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE DETERMINATION OF
STOCKHOLDERS ENTITLED TO RECEIVE SUCH DISTRIBUTION.  IF ANY EVENT REQUIRING AN
ADJUSTMENT UNDER THIS PARAGRAPH OCCURS DURING THE PERIOD THAT AN EXERCISE

 

7

--------------------------------------------------------------------------------


 


PRICE IS CALCULATED HEREUNDER, THEN THE CALCULATION OF SUCH EXERCISE PRICE SHALL
BE ADJUSTED APPROPRIATELY TO REFLECT SUCH EVENT.


 


(C)           ADJUSTMENT OF EXERCISE PRICE UPON ISSUANCE OF COMMON STOCK.  IF
AND WHENEVER ON OR AFTER THE ORIGINAL ISSUANCE DATE, THE COMPANY ISSUES OR
SELLS, OR IN ACCORDANCE WITH THIS SECTION 9(C) IS DEEMED TO HAVE ISSUED OR SOLD,
ANY SHARES OF COMMON STOCK (INCLUDING THE ISSUANCE OR SALE OF SHARES OF COMMON
STOCK OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, BUT EXCLUDING SHARES
OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD BY THE COMPANY IN CONNECTION
WITH ANY EXCLUDED SECURITY) FOR A CONSIDERATION PER SHARE LESS THAN THE EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUE OR SALE (THE FOREGOING A
“DILUTIVE ISSUANCE”), THEN IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE, THE
EXERCISE PRICE THEN IN EFFECT SHALL BE REDUCED EFFECTIVE CONCURRENTLY WITH SUCH
DILUTIVE ISSUANCE TO AN AMOUNT DETERMINED BY MULTIPLYING THE EXERCISE PRICE THEN
IN EFFECT BY A FRACTION, (X) THE NUMERATOR OF WHICH SHALL BE THE SUM OF (1) THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH DILUTIVE
ISSUANCE ON A FULLY DILUTED BASIS (THE “OUTSTANDING COMMON”) PLUS (2) THE NUMBER
OF SHARES OF COMMON STOCK WHICH THE AGGREGATE CONSIDERATION RECEIVED BY THE
COMPANY FOR SUCH ADDITIONAL SHARES IN THE DILUTIVE ISSUANCE WOULD PURCHASE AT
THE EXERCISE PRICE THEN IN EFFECT; AND (Y) THE DENOMINATOR OF WHICH SHALL BE THE
NUMBER OF SHARES OF OUTSTANDING COMMON IMMEDIATELY AFTER SUCH DILUTIVE ISSUANCE
BUT BEFORE GIVING EFFECT TO ANTI-DILUTION RIGHTS CONTAINED IN OTHER SECURITIES
THAT WOULD BE TRIGGERED BY THE SAME DILUTIVE ISSUANCE.  FOR PURPOSES OF THIS
PARAGRAPH, “FULLY-DILUTED BASIS” SHALL TAKE INTO ACCOUNT ALL OUTSTANDING SHARES
OF COMMON STOCK AS WELL AS SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF
OUTSTANDING OPTIONS AND THE CONVERSION OF OUTSTANDING CONVERTIBLE SECURITIES. 
IN THE CASE OF OPTIONS OR CONVERTIBLE SECURITIES, THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK ISSUABLE UPON EXERCISE, EXCHANGE OR CONVERSION OF SUCH OPTIONS
OR CONVERTIBLE SECURITIES SHALL BE DEEMED TO BE OUTSTANDING, PROVIDED THAT NO
FURTHER ADJUSTMENT SHALL BE MADE UPON THE ACTUAL ISSUANCE OF COMMON STOCK UPON
EXERCISE, EXCHANGE OR CONVERSION OF SUCH OPTIONS OR CONVERTIBLE SECURITIES.  FOR
PURPOSES OF DETERMINING THE ADJUSTED EXERCISE PRICE UNDER THIS SECTION 9(C), THE
FOLLOWING SHALL BE APPLICABLE:


 


(I)            CHANGE IN OPTION PRICE OR RATE OF CONVERSION.  IF THE PURCHASE
PRICE PROVIDED FOR IN ANY OPTIONS, THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
UPON THE ISSUE, CONVERSION, EXCHANGE OR EXERCISE OF ANY CONVERTIBLE SECURITIES,
OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES ARE CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK CHANGES AT ANY TIME, THE EXERCISE
PRICE IN EFFECT AT THE TIME OF SUCH CHANGE SHALL BE ADJUSTED TO THE EXERCISE
PRICE WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR
CONVERTIBLE SECURITIES PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL
CONSIDERATION OR CHANGED CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME
INITIALLY GRANTED, ISSUED OR SOLD.


 


(II)           CALCULATION OF CONSIDERATION RECEIVED.  IN CASE ANY OPTION IS
ISSUED IN CONNECTION WITH THE ISSUE OR SALE OF OTHER SECURITIES OF THE COMPANY,
TOGETHER COMPRISING ONE INTEGRATED TRANSACTION IN WHICH NO SPECIFIC
CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY THE PARTIES THERETO, THE OPTIONS
WILL BE DEEMED TO HAVE BEEN ISSUED FOR A CONSIDERATION OF $.01.  IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD OR DEEMED TO HAVE
BEEN ISSUED OR SOLD FOR CASH, THE CONSIDERATION RECEIVED THEREFOR WILL BE DEEMED
TO BE THE NET AMOUNT RECEIVED BY THE COMPANY THEREFOR.  IF ANY COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED OR SOLD FOR A CONSIDERATION OTHER
THAN CASH, THE AMOUNT OF THE

 

8

--------------------------------------------------------------------------------


 


CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY WILL BE THE FAIR VALUE OF
SUCH CONSIDERATION, EXCEPT WHERE SUCH CONSIDERATION CONSISTS OF SECURITIES, IN
WHICH CASE THE AMOUNT OF CONSIDERATION RECEIVED BY THE COMPANY WILL BE THE
CLOSING SALE PRICE OF SUCH SECURITIES ON THE DATE OF RECEIPT.  IF ANY COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES ARE ISSUED TO THE OWNERS OF THE
NON-SURVIVING ENTITY IN CONNECTION WITH ANY MERGER IN WHICH THE COMPANY IS THE
SURVIVING ENTITY, THE AMOUNT OF CONSIDERATION THEREFOR WILL BE DEEMED TO BE THE
FAIR VALUE OF SUCH PORTION OF THE NET ASSETS AND BUSINESS OF THE NON-SURVIVING
ENTITY AS IS ATTRIBUTABLE TO SUCH COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, AS THE CASE MAY BE.  THE FAIR VALUE OF ANY CONSIDERATION OTHER THAN
CASH OR SECURITIES WILL BE DETERMINED BY THE COMPANY.


 


(III)          RECORD DATE.  IF THE COMPANY TAKES A RECORD OF THE HOLDERS OF
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (A) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR IN CONVERTIBLE SECURITIES
OR (B) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, THEN SUCH RECORD DATE WILL BE DEEMED TO BE THE DATE OF THE ISSUE OR
SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE
DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE
DATE OF THE GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY
BE.


 


(D)           FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING, (1) THE COMPANY EFFECTS ANY MERGER OR CONSOLIDATION OF THE COMPANY
WITH OR INTO ANOTHER PERSON, (2) THE COMPANY EFFECTS ANY SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN ONE OR A SERIES OF RELATED TRANSACTIONS,
(3) ANY TENDER OFFER OR EXCHANGE OFFER (WHETHER BY THE COMPANY OR ANOTHER
PERSON) IS COMPLETED PURSUANT TO WHICH HOLDERS OF COMMON STOCK ARE PERMITTED TO
TENDER OR EXCHANGE THEIR SHARES FOR OTHER SECURITIES, CASH OR PROPERTY, OR
(4) THE COMPANY EFFECTS ANY RECLASSIFICATION OF THE COMMON STOCK OR ANY
COMPULSORY SHARE EXCHANGE PURSUANT TO WHICH THE COMMON STOCK IS EFFECTIVELY
CONVERTED INTO OR EXCHANGED FOR OTHER SECURITIES, CASH OR PROPERTY (IN ANY SUCH
CASE, A “FUNDAMENTAL TRANSACTION”), THEN THE HOLDER SHALL HAVE THE RIGHT
THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND KIND
OF SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE UPON
THE OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY PRIOR
TO SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT SHARES THEN
ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE CONSIDERATION”). 
FOR PURPOSES OF ANY SUCH EXERCISE, THE DETERMINATION OF THE EXERCISE PRICE SHALL
BE APPROPRIATELY ADJUSTED TO APPLY TO SUCH ALTERNATE CONSIDERATION BASED ON THE
AMOUNT OF ALTERNATE CONSIDERATION ISSUABLE IN RESPECT OF ONE SHARE OF COMMON
STOCK IN SUCH FUNDAMENTAL TRANSACTION, AND THE COMPANY SHALL APPORTION THE
EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A REASONABLE MANNER
REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF THE ALTERNATE
CONSIDERATION.  IF HOLDERS OF COMMON STOCK ARE GIVEN ANY CHOICE AS TO THE
SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION, THEN
THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION IT
RECEIVES UPON ANY EXERCISE OF THIS WARRANT FOLLOWING SUCH FUNDAMENTAL
TRANSACTION.  AT THE HOLDER’S OPTION AND REQUEST, ANY SUCCESSOR TO THE COMPANY
OR SURVIVING ENTITY IN SUCH FUNDAMENTAL TRANSACTION SHALL ISSUE TO THE HOLDER A
NEW WARRANT SUBSTANTIALLY IN THE FORM OF THIS WARRANT AND CONSISTENT WITH THE
FOREGOING PROVISIONS AND EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE
CONSIDERATION FOR THE AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF.  ANY SUCH
SUCCESSOR OR SURVIVING ENTITY SHALL BE DEEMED TO BE REQUIRED TO COMPLY WITH THE
PROVISIONS OF THIS PARAGRAPH (D) AND SHALL INSURE THAT THE WARRANT (OR ANY SUCH
REPLACEMENT SECURITY) WILL BE SIMILARLY ADJUSTED UPON ANY SUBSEQUENT TRANSACTION
ANALOGOUS TO A FUNDAMENTAL TRANSACTION.  NOTWITHSTANDING THE FOREGOING, IN THE

 

9

--------------------------------------------------------------------------------


 


EVENT OF A FUNDAMENTAL TRANSACTION THAT CONSTITUTES A CHANGE IN CONTROL (AS
DEFINED IN THE 8% SENIOR SECURED CONVERTIBLE NOTES OF THE COMPANY ISSUED IN
CONNECTION WITH THE PURCHASE AGREEMENT), AT THE REQUEST OF THE HOLDER DELIVERED
BEFORE THE 90TH DAY AFTER SUCH FUNDAMENTAL TRANSACTION IS CONSUMMATED, THE
COMPANY (OR THE SUCCESSOR TO THE COMPANY) SHALL PURCHASE THIS WARRANT FROM THE
HOLDER BY PAYING TO THE HOLDER, WITHIN FIVE BUSINESS DAYS AFTER SUCH REQUEST
(OR, IF LATER, ON THE EFFECTIVE DATE OF THE FUNDAMENTAL TRANSACTION), CASH IN AN
AMOUNT EQUAL TO THE BLACK SCHOLES VALUE OF THE REMAINING UNEXERCISED PORTION OF
THIS WARRANT ON THE DATE SUCH FUNDAMENTAL TRANSACTION IS CONSUMMATED.  FOR THE
PURPOSE OF THIS WARRANT, “BLACK SCHOLES VALUE” MEANS THE VALUE, AS REASONABLY
CALCULATED BY THE COMPANY, OF THIS WARRANT, WHICH SHALL BE DETERMINED BY USE OF
THE BLACK SCHOLES OPTION PRICING MODEL REFLECTING (I) A RISK-FREE INTEREST RATE
CORRESPONDING TO THE U.S. TREASURY RATE FOR A PERIOD EQUAL TO THE REMAINING TERM
OF THIS WARRANT AS OF SUCH DATE OF REQUEST AND (II) AN EXPECTED VOLATILITY EQUAL
TO THE GREATER OF 60% AND THE 100 DAY VOLATILITY OBTAINED FROM THE HVT FUNCTION
ON BLOOMBERG; PROVIDED THAT THE BLACK SCHOLES VALUE OF THIS WARRANT SHALL NOT
FOR THIS PURPOSE EXCEED AN AMOUNT EQUAL TO $2.50 MULTIPLIED BY THE NUMBER OF
SHARES OF COMMON STOCK FOR WHICH THIS WARRANT IS EXERCISABLE AT THE TIME THE
FUNDAMENTAL TRANSACTION IS CONSUMMATED (WITH SUCH $2.50 CAP BEING SUBJECT TO
ADJUSTMENT FOR STOCK DIVIDENDS, STOCK SPLITS, REVERSE STOCK SPLITS, AND THE
LIKE).

 


(E)           NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO PARAGRAPH (A) OF THIS SECTION, THE NUMBER OF
WARRANT SHARES THAT MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE
INCREASED OR DECREASED PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE
AGGREGATE EXERCISE PRICE PAYABLE HEREUNDER FOR THE ADJUSTED NUMBER OF WARRANT
SHARES SHALL BE THE SAME AS THE AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY
PRIOR TO SUCH ADJUSTMENT.


 


(F)            CALCULATIONS.  ALL CALCULATIONS UNDER THIS SECTION 9 SHALL BE
MADE TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE, AS APPLICABLE.  THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE
SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION
OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.


 


(G)           NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH ADJUSTMENT
PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL PROMPTLY COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT OF THE ADJUSTED
EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT SHARES OR OTHER SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT (AS APPLICABLE), DESCRIBING THE
TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND SHOWING IN DETAIL THE FACTS
UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN REQUEST, THE COMPANY WILL
PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO THE HOLDER AND TO THE
COMPANY’S TRANSFER AGENT.  NO ADJUSTMENT IN THE EXERCISE PRICE SHALL BE REQUIRED
UNLESS SUCH ADJUSTMENT WOULD REQUIRE AN INCREASE OR DECREASE OF AT LEAST 1% IN
SUCH EXERCISE PRICE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS WHICH BY REASON OF
THIS SECTION 9(G) ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD  AND
TAKEN INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.


 


(H)           NOTICE OF CORPORATE EVENTS.  IF THE COMPANY (I) DECLARES A
DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER PROPERTY IN
RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY GRANTING OF RIGHTS
OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL

 

10

--------------------------------------------------------------------------------



 


STOCK OF THE COMPANY OR ANY SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO
ANY AGREEMENT CONTEMPLATING OR SOLICITS STOCKHOLDER APPROVAL FOR ANY FUNDAMENTAL
TRANSACTION OR (III) AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR
WINDING UP OF THE AFFAIRS OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE
HOLDER A NOTICE DESCRIBING THE MATERIAL TERMS AND CONDITIONS OF SUCH
TRANSACTION, AT LEAST FIVE CALENDAR DAYS PRIOR TO THE APPLICABLE RECORD OR
EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD COMMON STOCK IN ORDER TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE COMPANY WILL
TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE HOLDER IS GIVEN
THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH TIME SO AS TO
PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED, HOWEVER, THAT
THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT AFFECT THE
VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH NOTICE.


 


10.           PAYMENT OF EXERCISE PRICE.  UPON EXERCISE OF THIS WARRANT THE
HOLDER SHALL PAY THE EXERCISE PRICE IN IMMEDIATELY AVAILABLE FUNDS UNLESS IT IS
A CASHLESS EXERCISE IN ACCORDANCE WITH SECTION 4 HEREOF.


 


11.           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF WARRANT SHARES WILL
BE ISSUED IN CONNECTION WITH ANY EXERCISE OF THIS WARRANT.  IN LIEU OF ANY
FRACTIONAL SHARES WHICH WOULD OTHERWISE BE ISSUABLE, THE COMPANY SHALL PAY CASH
EQUAL TO THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE CLOSING PRICE OF ONE
WARRANT SHARE AS REPORTED BY BLOOMBERG L.P. (OR THE SUCCESSOR TO ITS FUNCTION OF
REPORTING SHARE PRICES) ON THE DATE OF EXERCISE.


 


12.           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY EXERCISE NOTICE) SHALL
BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK
CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT AND DELIVERED BY NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY
TO WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESSES FOR SUCH
COMMUNICATIONS SHALL BE:  (I) IF TO THE COMPANY, TO LIQUIDMETAL
TECHNOLOGIES, INC., 30452 ESPERANZA, RANCHO SANTA MARGARITA, CA 92688.  ATTN:
CHIEF EXECUTIVE OFFICER, FACSIMILE NO.: (949) 635-2188, OR (II) IF TO THE
HOLDER, TO THE ADDRESS OR FACSIMILE NUMBER APPEARING ON THE WARRANT REGISTER OR
SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS THE HOLDER MAY PROVIDE TO THE COMPANY
IN ACCORDANCE WITH THIS SECTION.


 


13.           WARRANT AGENT.  THE COMPANY SHALL SERVE AS WARRANT AGENT UNDER
THIS WARRANT.  UPON 30 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW
WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW WARRANT AGENT
MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY CONSOLIDATION TO WHICH THE
COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH
THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS
CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR WARRANT
AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY SUCH SUCCESSOR WARRANT
AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS WARRANT AGENT TO BE
MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S LAST
ADDRESS AS SHOWN ON THE WARRANT REGISTER.

 

11

--------------------------------------------------------------------------------



 


14.           MISCELLANEOUS.


 


(A)           THIS WARRANT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE HOLDER IT BEING
UNDERSTOOD THAT TRANSFERS OF THIS WARRANT BY THE HOLDER ARE SUBJECT TO THE
LEGEND SET FORTH OF THE FACE HEREOF.  SUBJECT TO THE PRECEDING SENTENCE, NOTHING
IN THIS WARRANT SHALL BE CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY
AND THE HOLDER ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CAUSE OF ACTION UNDER
THIS WARRANT.  THIS WARRANT MAY BE AMENDED ONLY IN WRITING SIGNED BY THE COMPANY
AND THE HOLDER AND THEIR SUCCESSORS AND ASSIGNS.


 


(B)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT
ALL LEGAL PROCEEDINGS TO RESOLVE ANY DISPUTE CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THIS WARRANT AND THE TRANSACTIONS HEREIN CONTEMPLATED
(“PROCEEDINGS”) (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN (THE “NEW
YORK COURTS”), ALTHOUGH DEPOSITIONS MAY BE TAKEN IN OTHER LOCATIONS.  EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT
SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF ANY
PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT,
THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


(C)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.


 


(D)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS WARRANT SHALL BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS WARRANT.

 

12

--------------------------------------------------------------------------------



 


(E)           THE COMPANY WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF
INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION,
MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION,
AVOID OR SEEK TO AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS
WARRANT, BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL
SUCH TERMS AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE HOLDER OF THIS WARRANT AGAINST
SUCH IMPAIRMENT.


 


(F)            THIS WARRANT DOES NOT ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR
OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY PRIOR TO THE EXERCISE HEREOF.  IN
CONNECTION WITH AN EXERCISE OF THIS WARRANT IN ACCORDANCE WITH THE TERMS HEREOF,
UPON THE SURRENDER OF THIS WARRANT AND THE PAYMENT OF THE AGGREGATE EXERCISE
PRICE (OR BY MEANS OF A CASHLESS EXERCISE IF PERMITTED HEREUNDER), THE WARRANT
SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE
RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON THE LATER OF THE DATE
OF SUCH SURRENDER OR PAYMENT.


 


(G)           FOR PURPOSES OF THIS WARRANT, THE FOLLOWING CAPITALIZED TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 


(I)            “APPROVED STOCK PLAN” MEANS ANY EMPLOYEE BENEFIT, OPTION OR
INCENTIVE PLAN WHICH HAS BEEN APPROVED BY THE BOARD OF DIRECTORS AND
SHAREHOLDERS OF THE COMPANY, PURSUANT TO WHICH THE COMPANY’S SECURITIES MAY BE
ISSUED TO ANY EMPLOYEE, CONSULTANT, OFFICER OR DIRECTOR FOR SERVICES PROVIDED TO
THE COMPANY; PROVIDED THAT THE NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
ISSUABLE PURSUANT TO SUCH PLANS, IN THE AGGREGATE, SHALL NOT EXCEED 10% OF THE
SHARES OF THE COMPANY’S COMMON STOCK OUTSTANDING ON A FULLY-DILUTED BASIS ON THE
DATE OF THE FIRST CLOSING (AS DEFINED IN THE SECURITIES PURCHASE AND EXCHANGE
AGREEMENT) AFTER GIVING EFFECT TO THE FIRST CLOSING AND THE FULL EXERCISE OF THE
SERIES A-1 OPTION (AS DEFINED IN THE SECURITIES PURCHASE AND EXCHANGE
AGREEMENT), AS ADJUSTED FOR STOCK SPLITS, REVERSE STOCK SPLITS, AND THE LIKE,
UNLESS SUCH INCREASED AMOUNT OF SHARES IS APPROVED BY THE HOLDERS OF THE
COMPANY’S COMMON STOCK AND THE HOLDERS OF THE COMPANY’S SERIES A-1 PREFERRED
STOCK AND SERIES A-2 PREFERRED STOCK VOTING TOGETHER AS A SINGLE CLASS.  FOR
PURPOSES OF THIS DEFINITION, “FULLY-DILUTED BASIS” SHALL TAKE INTO ACCOUNT ALL
OUTSTANDING SHARES OF COMMON STOCK AS WELL AS ALL SHARES OF COMMON STOCK
ISSUABLE UPON THE CONVERSION OF ALL OUTSTANDING CONVERTIBLE SECURITIES OF THE
COMPANY, INCLUDING ALL OPTIONS AND WARRANTS GRANTED.


 


(II)           “CONVERTIBLE SECURITIES” MEANS ANY STOCK OR SECURITIES (OTHER
THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR COMMON STOCK.


 


(III)          “EXCLUDED SECURITY” MEANS ANY SHARE OF COMMON STOCK ISSUED OR
ISSUABLE: (I) IN CONNECTION WITH ANY APPROVED STOCK PLAN; (II) UPON CONVERSION
OR EXERCISE OF ANY NOTES, WARRANTS OR SHARES OF SERIES A-1 PREFERRED STOCK OR
SERIES A-2 PREFERRED STOCK OF THE COMPANY ISSUED (A) PURSUANT TO THE PURCHASE
AGREEMENT, (B) AS DIVIDENDS ON THE SERIES A PREFERRED STOCK, OR (C) AS INTEREST
UNDER THE NOTES OR OTHER NOTES; (III) UPON CONVERSION OR EXERCISE OF ANY OPTIONS
OR CONVERTIBLE SECURITIES WHICH ARE OUTSTANDING ON THE ORIGINAL ISSUANCE DATE,
(IV) PURSUANT TO OR IN CONNECTION WITH COMMERCIAL CREDIT ARRANGEMENTS, EQUIPMENT
LEASE FINANCINGS, ACQUISITIONS OF OTHER ASSETS OR BUSINESSES, AND STRATEGIC
TRANSACTIONS NOT PRIMARILY FOR

 

13

--------------------------------------------------------------------------------



 


FINANCING PURPOSES (INCLUDING LICENSING OR DEVELOPMENT AGREEMENTS), BUT ONLY TO
THE EXTENT THE TRANSACTIONS DESCRIBED IN THIS CLAUSE (IV) ARE ENTERED INTO WITH
NON-AFFILIATES OF THE COMPANY.


 


(IV)          “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR OPTIONS TO SUBSCRIBE FOR
OR PURCHASE COMMON STOCK OR CONVERTIBLE SECURITIES.


 


(V)           “ORIGINAL ISSUANCE DATE” MEANS THE FIRST CLOSING DATE, AS DEFINED
IN THE PURCHASE AGREEMENT.


 


(VI)          “PRINCIPAL MARKET” MEANS THE OTC BULLETIN BOARD.


 


(VII)         “TRADING DAY” MEANS ANY DAY ON WHICH THE COMMON STOCK IS TRADED ON
THE PRINCIPAL MARKET, OR, IF THE PRINCIPAL MARKET IS NOT THE PRINCIPAL TRADING
MARKET FOR THE COMMON STOCK, THEN ON THE PRINCIPAL SECURITIES EXCHANGE OR
SECURITIES MARKET ON WHICH THE COMMON STOCK IS THEN TRADED; PROVIDED THAT
“TRADING DAY” SHALL NOT INCLUDE ANY DAY ON WHICH THE COMMON STOCK IS SCHEDULED
TO TRADE ON SUCH EXCHANGE OR MARKET FOR LESS THAN 4.5 HOURS OR ANY DAY THAT THE
COMMON STOCK IS SUSPENDED FROM TRADING DURING THE FINAL HOUR OF TRADING ON SUCH
EXCHANGE OR MARKET (OR IF SUCH EXCHANGE OR MARKET DOES NOT DESIGNATE IN ADVANCE
THE CLOSING TIME OF TRADING ON SUCH EXCHANGE OR MARKET, THEN DURING THE HOUR
ENDING AT 4:00:00 P.M., NEW YORK TIME).


 


(VIII)        “TRADING MARKET” MEANS THE FOLLOWING MARKETS OR EXCHANGES ON WHICH
THE COMMON STOCK IS LISTED OR QUOTED FOR TRADING ON THE DATE IN QUESTION: THE
NYSE AMEX LLC, THE NASDAQ CAPITAL MARKET, THE NASDAQ GLOBAL MARKET, THE NASDAQ
GLOBAL SELECT MARKET OR THE NEW YORK STOCK EXCHANGE.

 

[Signature Follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

LIQUIDMETAL TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name: Tony Chung

 

Title:   Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

 

To Liquidmetal Technologies, Inc.

 

The undersigned hereby irrevocably elects to purchase 
                            shares of common stock, par value $0.001 per share,
of Liquidmetal Technologies, Inc. (“Common Stock”), pursuant to Warrant No. [ 
], originally issued May 1, 2009 (the “Warrant”), and, if not a Cashless
Exercise in accordance with Section 4, encloses herewith
$                            in cash, federal funds or other immediately
available funds, which sum represents the aggregate Exercise Price (as defined
in the Warrant) for the number of shares of Common Stock to which this Exercise
Notice relates, together with any applicable taxes payable by the undersigned
pursuant to the Warrant.

 

The undersigned  hereby certifies to the Company that the undersigned’s exercise
of the amount set forth above will not directly result in the undersigned
(together with the undersigned’s affiliates) beneficially owning in excess of
4.99% of the number of shares of Common Stock outstanding immediately after
giving effect to such exercise, calculated in accordance with Section 4(b) of
the Warrant; provided that if the undersigned has waived the 4.99% beneficial
ownership requirement  by providing the Company with notice at least 61 days
prior to the date hereof, the undersigned hereby certifies to the Company that
the undersigned’s exercise of the amount set forth above will not directly
result in the undersigned (together with the undersigned’s affiliates)
beneficially owning in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion, calculated in
accordance with Section 4(b) of the Warrant.  Notwithstanding the foregoing, the
certification set forth in this paragraph shall not apply to, and shall not be
deemed to be made by, any Affiliated Investor (as that term is defined in the
Purchase Agreement referred to in the Warrant).

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of

 

 

 

Print Name of Holder:

 

 

 

 

 

 

Signature:

 

 

Name:

 

Title:

 

 

 

 

 

HOLDER’S SOCIAL SECURITY OR

 

TAX IDENTIFICATION NUMBER:

 

 

 

 

 

Holder’s Address:

 

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                       the right represented by
the within Warrant to purchase                              shares of Common
Stock of Liquidmetal Technologies, Inc. to which the within Warrant relates and
appoints                             attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated:                           ,              

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

Address of Transferee

 

 

 

 

 

Tax Identification Number or Social Security
Number of Transferee

 

 

 

 

In the presence of:

 

 

 

 

 

 

--------------------------------------------------------------------------------